UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1586


BRIAN H. CLARK,

                   Plaintiff - Appellant,

             v.

ROB COLEMAN, Lieutenant, Sheriff’s Office, Patrick County, Virginia,

                   Defendant - Appellee,

             and

GERI S. HAZELWOOD, County Administration Building, Patrick County,
Virginia; DANIEL M. SMITH, Sheriff, Patrick County, Virginia; DEPUTY
RONNIE WILLIAMS, JR., Sheriff’s Office, Patrick County, Virginia; DEPUTY
DUSTIN DILLON, Sheriff’s Office, Patrick County, Virginia; INVESTIGATOR
TYLER WILSON, Sheriff’s Office, Patrick County, Virginia; DEPUTY SHAWN
KEFFER, Sheriff’s Office.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Michael F. Urbanski, Chief District Judge. (4:17-cv-00045-MFU-RSB)


Submitted: November 12, 2021                            Decided: November 18, 2021


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Brian H. Clark, Appellant Pro Se. Nathan Henry Schnetzler, FRITH, ANDERSON &
PEAKE, PC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Brian H. Clark appeals the district court’s order granting in part his motion for

attorney’s fees and awarding attorney’s fees and costs under 42 U.S.C. § 1988 and the

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter or amend judgment. We have

reviewed the record and conclude that the district court did not abuse its discretion in

awarding attorney’s fees and costs and denying Clark’s Rule 59(e) motion. See Mayfield v.

Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (stating

standard for reviewing denial of Rule 59(e) motion); Trimper v. City of Norfolk, 58 F.3d

68, 69, 75, 77 (4th Cir. 1995) (stating standard for reviewing award under § 1988 of

attorney’s fees and costs). Accordingly, we affirm for the reasons stated by the district

court. Clark v. Coleman, No. 4:17-cv-00045-MFU-RSB (W.D. Va. May 1 & 21, 2020). *

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      *
        We also reject as without merit Clark’s argument on appeal that attorney’s fees
and costs should be paid directly to him. See Kay v. Ehrler, 499 U.S. 432, 437-38 (1991).

                                            3